DETAILED ACTION

Continued Examination Under 37 CFR 1.114
This Corrected Notice of Allowance is to correct for the listing of claim 16, which is properly canceled in the Examiner’s Amendment, but listed as allowed in the PTOL-37 and Summary of the Notice of Allowance sent April 14, 2021. 
This Corrected Notice of Allowance is to replace the Notice of Allowance, including PTOL-37, sent April 14, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2020 has been entered.
In view of the Amendments to the Claims filed September 2, 2020, the rejections of claims 1, 3-7, 11-14, and 16-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 10, 2020 have been withdrawn.
In view of the Amendments to the Claims filed September 2, 2020, the rejections of claims 1 and 11-14 under 35 U.S.C. 102(a)(1) previously presented in the Office Action sent June 10, 2020 have been withdrawn.
In view of the Amendments to the Claims and response filed September 2, 2020, the rejections of claims 3-7 and 16-20 under 35 U.S.C. 103 previously presented in the Office Action sent June 10, 2020 have been withdrawn.
An examiner’s amendment is presented below.
Claims 1, 4-7, 11-14, and 17-20 have been allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Donohue on April 6, 2021.

The application has been amended as follows: 

Please cancel claim 2.
Please cancel claim 8.
Please cancel claim 9.
Please cancel claim 10.
In claim 13, please replace the phrase --The full-spectrum solar energy utilization system according to any one of claim 1-- with the following phrase --The full-spectrum solar energy utilization system according to claim 1--
Please cancel claim 15.
Please cancel claim 16.
In claim 17, please replace the phrase --The full-spectrum solar energy utilization system according to any one of claim 16-- with the following phrase --The full-spectrum solar energy utilization system according to claim 11--
In claim 18, please replace the phrase --The full-spectrum solar energy utilization system according to any one of claim 16-- with the following phrase --The full-spectrum solar energy utilization system according to claim 11--
 
Allowable Subject Matter
Claims 1, 4-7, 11-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which all other claims depend, requires a transmissive photovoltaic cell, a waveband thermal reactor to preheat reactant(s) in a reaction chamber to undergo an endothermic chemical reaction, and a waveband photothermal reactor to heat reactant(s) to undergo the endothermic chemical reaction wherein a portion of sunlight is absorbed by the photovoltaic cell and another portion is transmitted through the photovoltaic cell and projected onto the waveband photothermal reactor in combination with the provisions recited in claim 1. The prior art, including Gizara of record, does not teach or render obvious the combination of features required in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 24, 2021